Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/19 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “adjacent surfaces of the battery module housings”, which does not particularly point out and distinctly claim the invention.  The claim should clearly define the surface of each of the first battery module housing and the second battery module housing being further limited. A single battery housing could have adjacent surfaces.  The first battery module housing could have a first surface adjacent to a 
	Claims 2 and 3 recite “The battery module arrangement”, which lacks proper antecedent basis.  Examiner suggests “The battery arrangement”.  See also claim 18.
	Claim 9 recites “the elongated holes”, which lacks proper antecedent basis.  Claim 6 requires at least three elongated holes.  It is unclear which “elongated holes” are being further limited by claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 10, 11, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reinhard et al., DE 10 2016217934 A1.
Reinhard teaches:

    PNG
    media_image1.png
    694
    746
    media_image1.png
    Greyscale

A guide 10/13 is arranged between a first module housing 7 and a second module housing 8.  The guide is configured to permit housing 7 to slide “relative” to housing 8 in a transverse direction 29 of a motor vehicle 28 when subjected to a side impact 6.
	Thus the claims are anticipated.  Examiner notes “at least partially aligned” and “at least one” may be given the broadest reasonable interpretation.  
**
1, 4, 5, 11-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caliskan et al., US 10,780,923.
Caliskan teaches a vehicle including a vehicle frame.  With reference to FIGS. 3 and 5, the vehicle frame 12 includes at least one battery compartment 24, and the batteries 26 are disposed in the battery compartment 24. In the example, shown in FIG. 3, the vehicle frame 12 includes three battery compartments 24. The battery compartments 24 are defined between the first rail 16, the second rail 18, and the longitudinal beams 20. For example, in the example shown in FIG. 3, one battery compartment 24 is between the first rail 16 and one of the longitudinal beams 20, another battery compartment 24 is between the two longitudinal beams 20, and another battery compartment 24 is between the second rail 18 and one of the longitudinal beams 20. The cross-beam 22 extends over the battery compartments 24 above the battery compartments 24 to reinforce the battery compartments 24, e.g., during side impact. The battery compartments 24 may be free of cross-members, as described further below. This configuration reduces packaging constraints in the battery compartments 24 and allows for larger, uninterrupted areas in the battery compartments 24 (4:8-28).  
With reference to FIGS. 6 and 7, the vehicle frame 12 may include the panel 38. The first rail 16, the second rail 18, and the longitudinal beam 20s may be disposed between the panel 38 and the cross-beam 22. The panel 38 is beneath the first rail 16, the second rail 18, and the longitudinal beams 20. For example, the first rail 16, the second rail 18, and the longitudinal beams 20 have bottom surfaces 40 facing downwardly, and the panel 38 may abut the bottom surfaces 40. The panel 38 may be metal, plastic, or any suitable material. The battery compartments 24 are above the panel 38. The panel 38 may prevent intrusion of dirt, precipitation, etc., from the road surface into the battery compartment 24 (4:40-51).

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

Thus the claims are anticipated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY M DOVE/Primary Examiner, Art Unit 1727